Case 1:18-cv-12137-JPO-JLC Document 63 Filed 01/08/20 Page 1 of 7
 Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 1 of 7


                                                                       ·fusoc SDNY                          \
                                                                           f ~)OCUMENT
                                                                             ELECTRONIC.AILY F1LED
 UNJTED STATES DJSTRICT COURT
 SOUTHERN DISTJUCT OF NEW YORK                                             DOC#:
 --------------------------------X                                         DATE FILED:~·
                                                                                     :-.-t'""'}~
                                                                                             gJJ..<,_Lo_:..-u
 MELISSA KAYE,

                                                          Plaintiff,          SO-ORDERED
                                                                            STIPULATION AND
                                -against-                                  PROTECTIVE ORDER
 NEW YORK ClTY HEALTH AND HOSPTIALS                                         18-cv-12137 (JPO)(JLC)
 CORPORATION; ELIZABETH FORD; PATRICIA
 YANG; ABHJSHEK JAIN; and JONATHAN WANGEL
 (said names being fictitious, the persons intended being
 those who aided and abetted the unlawful conduct of the
 named Defendants),
                                                  Defendants.

 --------------------------------x


                      WHEREAS, each pa11y has sought certain documents from the opposing parry in

 discovery    ll1   this action, documents which plaintiff or dcfcndant'deems confidential; and
                                                                       "
                      WHEREAS, each party objects to the production of those documents unless

 appropriate protection for the confidentiality of the information contained therein is assured; and

                      WHEREAS, an order entered pursuant to, Federal Rule of Evidence 502(d) and

 rhc Court's inherent Authonty will allow the parties in this action to conduct andTcspond to

 discovery expe<l1t1ously, ,vithout fear that disclosure of privileged or protected infom1ation will

 waive such privilege or protection tn this or any other proceeding,

                      NOW, THEREFORE, IT JS HEREBY STIPULATED AND AGREED, by

 and between the part1c~, ns follows:

         I.           As used hercm. "Confidential Materials" shall mean all documents or rnformmion

 concern mg cuJTent of' former employees of the New York City 11 calth and Hospitals Corporation

 ("H+}l") and the City of New York ("City"), inch1dmg, but not limited to medical, personnel,
Case 1:18-cv-12137-JPO-JLC Document 63 Filed 01/08/20 Page 2 of 7
 Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 2 of 7




  disciplinary, time and attendance, payroll, financial, tax records, labor relations, Equal

  Employment Opporhmity ("EEO"), investigative, or other files and the information contained

  therein of current or former employees ofH+H and the City.

         2.      "Confidential Materials" shall also mean all documents or information in

  connection to the restructuring of forensic court clinics, the transfer of the forensic court clinics

  to Correctional Health Services, and any other communications identified by the parties as

  "Confidential."

         3.      Documents and information shall not be deeme_d "Confidential Materials" to the

  extent, and only to the extent, that they are (a) obtained by a party from sources other than the

  party producing the Confidential Materials (the "Producing Party"), or (b) arc otherwise publicly

  available.

         4.      Neither the party receiving the Confidential Materials (the "Receiving Party") nor

  the Receiving Party's attorneys shall use the Confidential Materials for any purpose other than

  for the preparation or presentatfon of the party's case in this action.

          S.     Neither the Receiving Party nor the Receiving Party':s attorneys shall disclose the

  Confidential Materials to any person except under the following conditions:

                 a. Disclosure may be made only if necessary to the preparation or presentation of

                     the party's case in this action.

                 b. Disclosure before trial may be made to the party, an expert, professional or

                      consultant who has been retained or specially employed by the party's

                      attorneys in anticipation of litigation or preparation for this action, to a

                      w11nc~s at deposition or any individual who has been identified as a potential

                      trial witness, or to the Court.
Case 1:18-cv-12137-JPO-JLC Document 63 Filed 01/08/20 Page 3 of 7
 Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 3 of 7




                 c.   Before any disclosure is made to a person listed in subparagruph (b) above

                      (other than the Court), Receiving Party shall provide each such person with a

                      copy of this Order, and such person shall consent in writing, in the fonn

                      annexed hereto as Exhibit "A," not to use the Confidential Materials for ru1y

                      purpose other than in connection with the prosecution of this case and not to

                      further d1sclosc the Confidential Materials except in testimony taken in this

                      case. The signed consent shall be retained by Receiving Party's attorneys and

                      a copy shall be furnished to Producing Party's attorneys upon their request.

         6.      Deposition testimony concerning any Confidential Materials which reveals the

 contents of such materials shall be deemed confidential, and the transcript of such testimony,

  together with any exhibits referred to therein, shall be separately bound, with a cover page

  prommcn1ly murkcd "CONrIDENTIAL." Such portion of the transcript shall be deemed to be

  Confidential Materials within the meaning of this Stipulation and Protective Order.

         7.      \Vhcrc either pany wishes to include any documents containing Confidential

  Materials or whicb reveal the contents thereof in any Court filing, they must contact the

  producmg party 7 days in advance of such filing, and the party that has designated the documents

  Confidential may request scaling and or filing of redacted doc(n:n~;1d: ~a~:oth pm·sirn(j,                t t,' ...S
  lo Judge Oetken'; lodMdn,I Rules of Pract,ce ;,, Civil Cas;\           f   ~   L ,~ ~               '(O   py I   vt0
         8.      Within 30 days after the termination of this case, including any appeal,. the

  Confidential Materials, 1r1clucl111g copies, notes, and other materi:1ls containing or referring to

  info11nat1on derived therefrom. except for mat-,rials eontarnmg attorney work product, shall be

  clcsrroyed. and c1l I persons who possessed such materials shall verify thc11 destruction by nffida\·it
Case 1:18-cv-12137-JPO-JLC Document 63 Filed 01/08/20 Page 4 of 7
  Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 4 of 7




  fornishcd to the Requesting Party's attorneys. Nothing in this Order shall be construed to limit

  the Prodncing Party's use of the Confidential Materials in any manner.

  Inadvertent Production

          9.      Any party's production in this proceeding of any documents or other information

  protected by the attorney-client pnv1lege, attorney work product protection or any other privilege

  or protection recognized by law as well as any non-party personally identifying infom1ation

  (co1lcct1vcly, "Prntcctcd Material") shall not constitute a waiver of any privilege or protection

  applicable to that infonnation in this action.

          l 0.   A party that produces Protected Material (the "Producing Party") may demand

  that any party receiving Protected Material (the "Receiving Party") return or destroy the

  Protected Materinl (the "Clawb.ick Denrnnd"). Such demand shall be made promptly after the

  Producing Party discovers that the Protected Material was produced and shall state with

  particularity, in a privilege log that complies ·with the Federal Rule of Civil Procedure 26(b)(5)

  and Local Civil Ruic 26.2, the Protected Material to be returned or destroyed. If the documents

  subject to the Clawback Demand contain Protected Material only in part, the Producing Party

  shall, contemporaneously with the Clawback Demand, produce redacted versions of the

  documents subject to the Clawbnck Demand.           Upon receiving n Clnwback Demand, the

  Receiving Party shall return the 111fom1ation or document~ to the Producing Party within five (5)

  busrncss days, regardless of whether tbc Receiving Party agrees with the assertion of privilege

  andtor work product protection.

          11.     If a Rccc1v1ng Party disagrees with a Producing Party's claim that ecrtam

  documents or infomrntion constitute, Protected Material, then, wJthtn five (5) business days of

  receiving the Clawback Demand. the Reccivmg Party may move tbe Court for an Order
Case 1:18-cv-12137-JPO-JLC Document 63 Filed 01/08/20 Page 5 of 7
  Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 5 of 7




 compelling production of any of the documents or information covered by the Clawback

 Demand, (or, in the case of redacted documents, compelling that tl1e redactions be removed).

 The motion shall not assert as a ground for production           the   fact that s~ch documents    or
 in.formation was previously produced, nor sha11 such motion disclose or otherwise refer to the

 content of the documents or i11fonnation (beyond any information appearjng on the above-

 referenced privileged log).

         12.    The Receiving Party shall not disclose Protected Material to any person or entity

 that has not already had access to the material after receiving a Clawback Demand. Disclosure

 of Protected Material before a Receiving Party receives a Ctawback Demand shall not be a

 violation of this Order.

         13.     This Order may be changed only by further agreement of all parties in writing or

 by Order of the Court and is without prejudice to the right of any party to seek m.odification of

 this Order by application to the Court on notice to the other parties in this _action. Nothing in this

 Order shall preclude any party from seeking judicial relief, in good faith and upon notice to the

 other parties, with regard to any provision hereof.

         14.     Nothmg in this Order shall restrict the use or disclosure of any documents or

 information that is or becomes public or that is obtained through lawful means independent of

  discovery in this proceeding, even if the same documents or information are produced in this

  litigation and later designated as Protected Material.

         15.     A party's compliance with the terms of this Order shall not operate as an

  admission by that party that any particular document or infom1ation is or is not (a) relevant, (b)

  privileged, or (c) admissible   111   this action.
Case 1:18-cv-12137-JPO-JLC Document 63 Filed 01/08/20 Page 6 of 7
 Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20                            Page 6 of 7




           16.   The Court shall retain jurisdiction .over any matter or dispute arising from or

 relating to the implementation of this Order.

  Dated:         New York, New York
                 January_7_, 2020


  LAW OFFICES OF SPECIAL                            JAMES E. JOHNSON
  HAGAN                                             Corporation Counsel
 Attorneys for Plaintiff                            of the City of New York
  196-04 Hollis Avenue                              Attorneys for Defendants
  Saint Albans, New York l 1412                     !00 Church Street, Roo 2-124
                                                    New York,        0




  SO ORDERED:


           January [2020

                   l.       ux4
           urJ,,~ s. ~
       '1 ft-c, 1 >~ih~ -:SU _D                    Cn C
Case 1:18-cv-12137-JPO-JLC Document 63 Filed 01/08/20 Page 7 of 7
 Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 7 of 7




                                            EXHIBIT A

        1 hereby acknowledge that l hove read the So-Ordered Stipulation and Protective Order

 entered in the United States District Court for' the Southern District of New York, on

 _ _ _ _ _ _ _ _ __, 20_, in the action Kaye v. City of New York, et nl., Civil Case

 Number 18-cv-12137 (JPO)(JLC), and understand the terms thereof.

        I 'agree not to use the Confidential Material defined therein for any purpose other than in

 connection with the prosecution or defense of this case, and will not further disclose the

 Confidential Materials except in testimony taken in this case.

        I understand that it is my responsibility to ensure that. and I hereby agree to ensure that,

 all Confidential Materials that l have contact with, as well as all copies   notes, and summaries,
 and other mnterials containing or referrrng to Confidential Materials or the information contained

 in the Confidential Materials, i11cludi11g but not limited to all copies, noted, and sumrnarics that

 are or were maintained in any form, including but not Hmited to any computer hnrd drive,

 diskette, CD-ROM, or other electronic storage device must be either destroyed or returned at the

 conclusion of this matter.




        Date                                                  Signature



                                                              Print Name



                                                              Occupation
